DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-11 are pending.
In view of the amendment, filed on 11/04/2020, the following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 08/06/2020.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebert et al. (US 9,079,357).
Ebert et al. (US ‘357) disclose an apparatus for layered construction of molded article made of high-viscous photo-polymerizable material, involves lowering building platform to determined height in tub in photo-polymerizable material, wherein the method involves lowering a building platform (12) to a determined height in a tub in a photo-polymerizable material (20), where an elongated mixing element (32) is moved through the exposed area relative to the bottom of the tub under building platform. The mixing element is moved in a positioned in a manner such that the upper edge of the mixing element (32) along a portion of its length stays below the level of material of the photo-polymerizable material, where the upper edge is fed into the tub outside the exposed area.
Moreover, Ebert et al. (US ‘357) disclose the apparatus comprises a tank (4), an exposure unit (10), which is arranged below the tank bottom, a sub-region (6), a building platform (12), photo-polymerizable material (20), supporting arms (30) which is mounted movably in guide slots (34) in the side walls of the tank (4), and elongated mixing element (32).
[AltContent: textbox (A container (4) which is movably assembled to the machine platform (12) through support arms (30) which are movably mounted in guide slots (34) in the sidewall of the tank (4).)]

[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (A driving element (30), fixed on the machine platform and extending into the container (4), wherein the driving element (30) and the at least one stirring element (32) are mutually located on moving paths of each other which is formed by the guide slots (34).)][AltContent: arrow]
    PNG
    media_image1.png
    183
    459
    media_image1.png
    Greyscale

[AltContent: textbox (As shown in figures 4 and 6, both the tank (4) and the stirring element (32) are movable.)]
    PNG
    media_image2.png
    193
    451
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image3.png
    192
    380
    media_image3.png
    Greyscale


[AltContent: textbox (A machine platform)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (A stirring element (32) disposed in the container (4) to move along with the container (4))][AltContent: arrow]
    PNG
    media_image4.png
    178
    401
    media_image4.png
    Greyscale


	
	Moreover, Ebert et al. (US ‘357) teach the mixing element 32 comprises an elongate wire which is tensioned between two support arms 30 mounted movably on the side walls of the tank 4. The support arms 30 may be mounted movably in guide slots 34 in the side walls of the tank 4, so that the wire 32 tensioned between the support arms 30 can be moved relative to the tank 4, parallel to the tank bottom 6, by moving the support arms 30 in the guide slots 34. The elongate mixing element 32 has dimensions, and its movement is guided relative to the tank bottom, such that the upper edge of the elongate mixing element 32 remains below the material level of the filling of photo-polymerizable material 20 in the tank outside the exposed region. (See column 6, lines 25-37)
Ebert et al. (US ‘357) further teach the mixing element 32 is below the material level in the tank over the entire length of the wire, and only the support arms 30 protrude beyond the material level in the tank. The effect of 
	Moreover, Ebert et al. (US ‘357) teach the movement of the elongate mixing element 32 relative to the tank may firstly, with a stationary tank 4, be carried out by a linear drive which moves the support arms 30 along the guide slots 34 in order to achieve the desired movement of the elongate mixing element 32 through the exposed region between the production platform 12 and the exposure unit 10. As an alternative, the elongate mixing element 32 may be held stationary in space while the tank 4 is mounted horizontally movably and is displaced to and fro by a drive, as indicated in FIG. 6, in which the tank 4 is shown in an end position of the movement by solid lines while the opposite position of the tank is indicated by dashes lines. (See column 6, lines 52-63) therefore, as to claim 1, Ebert et al. (US ‘357) disclose the container (4) is movably assembled to the machine platform (12) and at least one stirring element (32) is disposed in the container (4) to move along with the container (4).
	Therefore, as to claim 1, Ebert et al. (US ‘357) discloses a three-dimensional printer, comprising: a machine platform (12); a container (4) configured to contain a liquid forming material, wherein the container (4) is movably assembled to the machine platform (12) through support arms (30) which are movably mounted in guide slots (34) in the sidewall of the tank (4); at least one stirring element (32) disposed in the container (4) to move along with the container (4); and a driving element (30) fixed on the machine platform and extending into the container (4), wherein the driving element (30) and the at least one stirring element (32) are mutually located on moving paths of each other which is formed by the guide slots (34), and during a moving process of the container (4), the driving element (30) and the at least one stirring element 
	As to claim 2, Ebert et al. (US ‘357) discloses the stirring element (32) comprises a stirring portion and an elastic portion, and the elastic portion is connected between the stirring portion and a bottom of the container (4), and when the driving element (30) passes the stirring element (32), the driving element (30) leans against the stirring portion to deform the elastic portion, and when the driving element (30) moves away from the stirring element (32), the elastic portion drives the stirring portion for restoration.
	As to claim 3, Ebert et al. (US ‘357) teach a plurality of stirring elements (32) arranged on a bottom of the container (4) at intervals.
	As to claim 4, Ebert et al. (US ‘357) disclose a plurality of stirring elements (32) and a plurality of spacers arranged on a bottom of the container (4) in an interleaving manner and located on the moving path of the driving element (30), wherein a height of each of the spacers relative to the bottom of the container (4) is lower than a height of the driving element (30) relative to the bottom of the container (4), and a height of each of the stirring elements (32) relative to the bottom of the container (4) is higher than the height of the driving element (30) relative to the bottom of the container (4).
	As to claim 5, Ebert et al. (US ‘357) teach the stirring elements (32) and the spacers form a wave structure.
	As to claim 6, Ebert et al. (US ‘357) disclose the stirring elements (32) and the spacers form a monolithic structure.
	As to claim 7, Ebert et al. (US ‘357) teach a space exists between the stirring portion and the bottom of the container (4), and when the stirring portion is not pressed by the driving element (30), a part of the liquid forming material in the container (4) flows into the space, and when the stirring portion is pressed by the driving element (30), the liquid forming material in the space is squeezed out by the stirring portion.
	As to claim 8, Ebert et al. (US ‘357) disclose a forming platform movably disposed on the machine platform (12), and adapted to be moved into or moved 
	As to claim 9, Ebert et al. (US ‘357) teach the container (4) is a round barrel, and the at least one stirring element (32) surrounds an outermost edge of a bottom of the round barrel.
	As to claim 10, Ebert et al. (US ‘357) disclose the container (4) is a rectangular barrel, and the at least one stirring element (32) is disposed on at least one side in the rectangular barrel.
	As to claim 11, Ebert et al. (US ‘357) teach the stirring element (32) further has a motion mode of moving away from or moving close to a bottom of the container (4), and during a moving process of the container (4), the driving element (30) and the at least one stirring element (32) lean against each other to trigger the motion mode of the stirring element (32) to move away from or move close to the bottom of the container (4).
Response to Arguments
Applicant's arguments, filed on 11/04/2020, have been fully considered but they are not persuasive.
	Applicant argues “it can be obtained that mixing element (wire) 32 is tensioned between two support arms (30) to move along with the support arms (30) along the guide slot (34), which is obviously different from the technical means of the present application. Based on comparison, Applicant respectfully submits that claim 1 of the present application is different from Ebert as follows: … (In Ebert, the mixing element 32 moves relative to tank 4 instead of moving along with tank 4.)  (See submitted remarks: page 4)
	This is not found persuasive. As it has been clarified above, in the body of the rejection and above annotated figures 1 and 4-6, Ebert et al. (US ‘357) anticipates all the subject matter of claim 1. Ebert et al. (US ‘357) disclose “an elongate mixing element (32) is moved through the filling of photo-polymerizable material 20 in the tank... the mixing element 32 comprises an  and 6, in Ebert et al. (US ‘357), the container (4) is movably assembled to the machine platform and at least one stirring element disposed in the container to move along with the container and the mixing element 32 moves along with tank 4. 
Further, applicant argues that “… (In Ebert, support arms 30 are configured on the inner wall of the tank 4 and moves along the guide slots 34.) … (In Ebert, the mixing element 32 is driven by support arms 30, and there is no relative movement between them. Therefore, there is no such feature “mutually located on moving paths of each other” in the present application.) … (In Ebert, the mixing element 32 is driven by support arms 30, and there is no relative movement between them. Therefore, there is no such technical feature that the stirring element is triggered by the driving element, and the operation of the stirring element is not triggered by leaning against each other of the driving element and the at least one stirring element.)”
	This is not found persuasive. First, it should be noted that there is no limitation in the claim that requires a relative movement between the mixing element (32) and the support arms (30). The only movement required by the claim is the movement of the container and the movement of the stirring element disposed in the container. As it was discussed in paragraph above, Ebert et al. (US ‘357) disclose a container (4) configured to contain a liquid forming material, wherein the container (4) is movably assembled to the machine platform (12) through support arms (30) which are movably mounted in guide slots (34) in the sidewall of the tank (4) and at least one stirring In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the driving element (30) is connected to the at least one stirring element (32), wherein the driving element (30) and the at least one stirring element (32) lean against each other to trigger an operation of the stirring element (32), so as to stir the liquid forming material in the container (4). Furthermore, for the above reasons provided above, Applicant’s arguments regarding rejections of the claims 2, 4 and 11 over the prior art of Ebert et al. (US ‘357) was not found persuasive. Therefore, rejection of the claimed subject matter over Elbert et al. (US ‘357) is maintained.
Finally, after a full review of the submitted remarks in view of the rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bokodi et al. (US 2012/0107438) disclose a device (1) for mixing powder (17) for a device for manufacturing a three-dimensional object comprises a stirring device (4) as well as a pressure-fluid-supply device for fluidizing the powder (17). A device (100) for manufacturing three-dimensional objects (503) is adapted to be connected to the device (100) for mixing powder (17) and it forms a system together with the device (1) for mixing powder (17). (See the abstract)
Hirano et al. (US 5,089,184) disclose an optical molding apparatus wherein a container (11) provided with a stirrer (10), a photo-curable resin 12 is accommodated, and an optical system which is composed of a lens 15A, a mirror 16A, a mirror rotating device 17A and a light source 20 is provided so as to radiate light onto the liquid surface 12a of the photo-curable resin 12. A base 21 is disposed in the container 11 so as to be lifted and lowered by an elevator 22. The mirror rotating apparatus 17A and the elevator 22 are controlled by a computer 23. (See column 1, lines 28-37)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743                                                                                                                                                                                            	03/02/2021